 PACEMAKER DRIVER SERVICEPacemaker Driver Service,Inc.,Carrier Corpora-tion,Carrier Trucking ServiceandRobert C.Barnes, Teamsters Local Union No.519, AFL-CIO.' Case 10-CA-16850July 29, 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSENAND BABSONOn July 20, 1987, Administrative Law Judge J.PargenRobertson issued the attachedsupplementaldecision.2TheRespondentCarrier and the GeneralCounsel filed exceptions and supporting briefs, andCarrier filed a reply brief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Boardhas considered the supplemental deci-sion and therecord in light of theexceptions andbriefs and has decided to affirm the judge's rulings,findings,3and conclusionsasmodified, and toadopt theSupplementalOrder as modified.We agree with the judge,for the reasons setforthin his decision, that Carrieris not obligated toreopen itsKnoxville domicilebecause ithas shownthat it wouldhave closedthe domicile for legiti-mate business reasons at a time subsequent to theunlawful closingon March31, 1981.Contrary tothe judge,however,we find thatCarrier is not ob-ligatedto offer reinstatement to the four discrimin-atees andthatCarrier's backpayliability to theseindividuals was tolled asof February10, 1985.4In findingthatCarrierwas under a continuingobligation to offer reinstatementto the fourdiscri-minatees, the judge found that Carrier had failed toestablish that it hada policy ofterminating em-ployeeswhen a truck domicile closed.Specifically,the judge found thatCarrier failedto show that itscurrent drivers had not been transferred from oneof its closeddomiciles.We find, contrary to thejudge,that in the circumstancesof this case Carrierhas successfullymet its burdenof proof showingthat the discriminateeswould havebeen terminatedfor economicreasons.lOn November 1, 1987, the TeamstersInternationalUnion was read-mitted to theAFL-CIO Accordingly, the captionhas been amended toreflect that change2 The original Decision and Order is reported at 269 NLRB 971(1984).On July 30, 1985,the SixthCircuitgranted enforcement of theBoard'sOrder, but limited backpay liability toRespondentCarrier Cor-poration,Carver Trucking Service. 768 F 2d 778.3 The evidence shows that the Mansfield, Ohio domicile was closed onMay 1, 1983,rather thanMay 1, 1985, as set forthin the judge's decisionWe correctthis inadvertent error4Member Johansen would adopt the judge's rulings,findings,and con-clusions regarding the reinstatement,backpay, and benefits of employeesGates, Ridley,Bales,and Donaldson.405According to facts set forth -in the underlyingBoard decision,Carrier isoperated as an in-housetransportation service,leasingboththe trucks anddrivers.Although Carrierat one time utilized itsown employee-drivers, in 1977 itcontracted withPacemakerDriver Service,Inc. (Pacemaker) toprovide driversfor a number of its domiciles, in=cludingKnoxville.At the time of the events inquestion,the fourKnoxvilledriverswere leasedfrom Pacemaker.,Carrier's testimonyat the backpayhearing, as setforth in thejudge's decision,shows thatCarrier didnot normallyrelocate driverswhen it eliminated orredomiciled equipment;rather,the driver-leasingcompany generally reassigned them to another ac-count.5Carrier alsopresentedevidencethat sinceMarch1981 it permanently has reduced the fleet oftrucks necessary for its operations.We find that thistestimony,when viewed in thecontext of Carrier's practice of usingdrivers whoare leasedfromand employedby another compa-ny, demonstratesthat Carrierhas, in fact,no trans-fer policy.6In the absenceof evidenceof a transferpolicy andin light of Carrier's reduction in its fleetof trucks, we find that Carrierhas established thatitwould haveterminatedthe Knoxvilledrivers inconjunctionwitha legitimate closing of the Knox-ville domicile.?Accordingly, we findthatCarrierisunder no current obligation to offer reinstate-ment to thefourdiscriminatees.Carrier further contends that thediscriminatees'backpay should be tolledas of the date their jobswould havebeen eliminated by a legitimate closingof the Knoxvilledomicile.It also contendsthat thejudge erredin failingto find that the Knoxvilledomicilewould have closed byNovember 1982 atthe latest,with the expiration of the lease of thelast truckdomiciled in Knoxville.We find no meritto Carrier's contention that the Knoxville domicilewould havebeen closed as early as NovemberWe note,in this regard,that the testimony of Pacemaker'smanager,JoeWeisenburger,set forth by the judge, substantially corroborates thetestimony of Carrier's manager,Henninger.6Although Carrier and Pacemaker have been found to be joint em-ployers of the discnminatees,we do not find that this relationship, byitself,necessarily establishes that Carrier is responsible for transferringleased Pacemaker drivers once Carrier has made a decision-in whichPacemaker played no part-to eliminate a certain domicile.Rather, wefind that the evidence demonstrates that Carrier has no transfer policyand that it was Pacemaker's responsibility and practice to reassign itsdrivers located at a particular Carrier domicile in the event Carriercloud that domicile7 Regarding the burden of proof on this issue,we find that it was ini-tially incumbent on Carrier to produce evidence regarding its terminationpolicy with respect to the leased Pacemaker drivers Here Carver pre-sented evidence that it did not transfer the drivers in the event of a clos-ing of a domicile. With the presentation of this evidence, the burden thenshifted to the General Counsel to show that a transfer policy existed. Wefind that the General Counsel has not made this showing CompareBoland Marine,280 NLRB 454 (1986).290 NLRB No. 51 406DECISIONSOF THE NATIONALLABOR RELATIONS BOARD1982.We agree,however,that Carrier's backpay li-ability should be tolled as of the date the domicilewould have closed for legitimate reasons, whichwe findisFebruary10, 1985.The recordfails to establish that the expirationof truckleases automatically resulted inCarrier'sdecision to close a domicile.Rather, and as arguedby Carrierin itsbrief to thejudge,the selection ofthe current domiciles was based on several factors,including the locale's capability of servicing Carri-er's assembly and distribution program as well asthe amount of less-than-truckload freight generatedin a particular area.Althoughthe judge found thatthese factors did not establish a certain date for theclosing of the Knoxville domicile,he neverthelessfoundthat theyestablishedthat theKnoxvilledomicile would have been closedon or before Feb-ruary 10,1985-the date onwhich Carrier closeditsSpringfield,Massachusetts domicile,the last ofthe domicileswhichwere adapted to Carrier's re-organized assembly and distribution programs.8 Inview of theuncertainty regarding the date of a le-gitimate closing of the Knoxville domicile,and be-cause it is the Board'spolicy toconstrue any un-certainty against the wrongdoer,we find that theKnoxville domicile would have closed as of thelatest of the possible dates,i.e.,February 10, 1985.Accordingly,we shall toll the discriminatees' back-pay as of that date.9ORDERThe National LaborRelations Board orders thattheRespondent,CarrierCorporation,CarrierTrucking Service,Knoxville,Tennessee,itsoffi-cers, agents, successors,and assigns, shall8 The record shows that Carrier had operated 12 domiciles,not count-ing Knoxville,inMarch 1981.It opened an additional domicile in Spring-field,Massachusetts,inNovember 1982. The judge found that the six do-miciles still operating as of the date of the hearing(Indianapolis,Nash-ville,Memphis,Syracuse,Cleveland,and Atlanta)were selected toremain open because of"their unique ability"to handle theLTL ship-ments generated through Carrier's assembly and distribution programs.Between 1981 and 1985,Carrier had closed its domiciles in Fort Wayne,Indiana,Tyler,Texas;Cincinnati;Morrison,Tennessee,Detroit; andMansfield,Ohio. As noted,the Springfield,Massachusetts domicile wasopened in 1982 and closed on February 10, 19859The judge recommended that the discnminatees be made whole inthe amounts set forth in the attachment to his decision marked "Appen-dix,"which represents backpay owed through December 1985. In lightof our decision to toll backpay as of February 10, 1985,we shall directCarrier to make the discriminatees whole in the amounts set forth in the"Appendix"through December 1984, and leave to further complianceproceedings the computation of any amounts due to the discriminateesfor the period January 1 through February 10, 1985. We also make thefollowing corrections to the backpay amounts owed through December1984 For Jonah C.Gates,net backpay for the second quarter of 1981 is$8778,rather than $8497.For David Donaldson,the amount of interimearnings for the third and fourth quarters of 1982 in both instances is52981,rather than $2891;the amount of net interim earnings for thefourth quarter of 1984 is $4187,rather than $3340;and net backpay forthe fourth quarter of 1984 is $3340.Make whole each of the employees named belowby payment to them of backpay in the amounts setforth opposite their names,plus interest computedin the manner described inNew Horizons for theRetarded,' °and accrued to that date of payment,minus tax withholdings required by Federal andstate laws:Jonah C.Gates$ 70,983Hickman S.Ridley Jr.59,012Donnie Bales26,710David Donaldson64,91010 283NLRB 1173 (1987).Interest on and after January I, 1987, shallbe computed at the"short-term Federal rate" for the underpayment oftaxes as set out in the 1986 amendmentto 26 U S.C. § 6621. Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendmentto 26 U.S.C § 6621),shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)Richard P. Prowell,for the General Counsel.James W. Malarney,of Indianapolis,Indiana,for the Re-spondent.Beatrice Chan Hubbard(Ogletree,Deakins,Nash, Smoak& Stewart),of Nashville, Tennessee, for the ChargingParty.SUPPLEMENTALDECISIONSTATEMENT OF THE CASEJ.PARGEN ROBERTSON,Administrative Law Judge.This is a proceeding for determination of backpay liabil-ity.On 30 March 1981,Respondent(CTS) and Pacemak-er Driver Service, Inc. illegally discharged four employ-ees at CTS'truck domicile in Knoxville,Tennessee. Thataction was found to violate Section 8(a)(1) and(3) in anadministrative law judge's decision that issued 12 Octo-ber 1982,and by the National Labor Relations Board ina 13 April 1984 decision (269 NLRB 971).On 30 July 1985 the Sixth United States Court of Ap-peals granted enforcement and directed CTS only (notPacemaker)to comply with the Board Order.CarrierCorp. v. NLRB,768 F.2d 778(6th Cir.1985).As noted in the underlying decision,Carrier Corpora-tion operates CTS as part of its corporate operations.Carrier Corporation is primarily engaged in the manufac-ture and sale of heating and air-conditioning units. CTShandles a portion of the total freight transportation needsof Carrier and Carrier's affiliated companies. CTS isheadquarters in Knoxville,Tennessee.On 30 March 1981,CTS operated 22 trucks from 12cities.Two of thosetrucks, each with a crew of twodrivers, operated out of Knoxville.On that date CTS il-legally terminated four Knoxville drivers and removedthe domicile of the two trucks from Knoxville to Cincin-nati.Before that date Cincinnati was not the domicile ofany of Respondent's 22 trucks.CTS did not own any ofits trucks,allwere leased.Through the above-mentioned Board and court orders,CTS was directed to reinstate the four Knoxville drivers(Jonah C.Gates,Hickman S.Ridley Jr., Donnie Bales, PACEMAKER DRIVER SERVICEand David Donaldson)with backpay and to reopen itsKnoxville truck domicile.CTS hasnot complied with the Board and courtorders.Instead it disputes whether it is now obligated toreopen its Knoxville truck domicile or to reinstate thefourdiscriminatees.Before 30 March 1982CTS operated whatis known asa "truckload"private carrier operation.The term truck-load indicates that there is one consignee and one con-signor,and a truckload of goods is taken from a shipperto a designated location.A privatecarrier is an in-housecarrier.One that worksexclusively or almost exclusive-ly, for a parent corporation that is generally engaged inan enterprise other than trucking.Carrier operates CTS in orderto move goods at a costbelow the available costof for-hire trucks.Until afterMarch 1981,CTS foundthat it could operatemost effi-ciently as"truckload"as opposed to "less than truck-load" (LTL). LTL operationsinvolve several consigneesand/or consignors with several loadsper truck. Truck-load operations do not require extensive terminal facili-tieswhereasLTL operationsnecessitate terminals withdistribution facilities.CTS contendsthat because of a re-quired change frombeing a TL(truckload)operation tobecomingan LTLoperation,itwould have closed itsKnoxville trucking operationafter 30March 1981 forreasons not protectedby the NLRA. Additionally, CTSalleges that because it was not its practice to transferdrivers on closing its facilities, itwould havelegally ter-minated the four discriminatees when it legally closed itsKnoxville facility.For that reason,Respondent argues, itno longer has a reinstatement obligation and its backpayobligation terminated on the date it would have legallyremoved the respective Knoxville trucks from Knoxville.The court granted full enforcement to the BoardOrder,whichincluded,inter alia,a requirement thatCTS:Offerimmediate and full reinstatement to its em-ployees,Jonah C.Gates, Donnie Bales,David Don-aldson,and Hickman S. Ridley,Jr., totheir formerpositions of employment or, if those positions nolonger are available,to substantially equivalent posi-tions . . . .The enforced Order requires that Respondent offer re-instatement toGates,Bales,Donaldson,andRidleyabsent a showing that neither their former positions norany substantially equivalent positions exist.The record shows that Respondent has not offeredGates, Bales, Ridley,or Donaldson reinstatement to theirformer positions or to substantially equivalent positions.'IRespondent argues that the discriminatees were offered employmentby Pacemaker Area Manager Joe Weisenburger.All the discnminatcesdenied thatWeisenburger offered employment at any time after theywere discharged.Weisenburger testified.I talked to each of them shortly after I'd sent them a letter and I'dcalled them or left word for them to call me to tell them that it wasbeing closed and that we didn'thave anything in the immediate area.If they wanted to work on the casual board or a possible reassign-ment whould probably require a relocation at that particular timeand they probably should touch base with either my office or out of407Respondent,in a backpay proceeding,has the burdenof demonstrating that unlawfully discharged employeeswould have been terminated for economic reasons.Mid-west Hanger,221 NLRB 911, 917 (1975).In support of its position Respondent contends that itdid not transfer drivers to another city when it closed adomicile.Respondent's evidence is found in the follow-ing testimony:Pacemaker'sManager Weisenburgertestified:Q.What happened to the drivers at the locationwhere thetruck was eliminated?A. They usuallywere laidoff.And werecruit-ed-put new drivers on the new location.NormallyQ. To your recollection,was there an instancewhere Carrier transported employees from one lo-cation to another as a result of redomiciling oftrucks?A. I don'tbelieve so.Respondent'smanager Henninger testified:Q. In the process of trimming the fleet,what hap-pened to the drivers whose trucks were eliminatedfrom the system in the process?A. Theirrespected employer or driver leasingcompany would generally assign them to anotheraccount.I find that the above testimony does not establish apolicy ofRespondent terminating drivers when a tractorwas redomiciled.That testimony shows only that driverswere usually reassignedby the trucklessor.As held by theBoard inBoland Marine,280 NLRB454 (1986),in which evidence of Respondent's practice is"peculiarily in the possesssion of and available to Re-spondent,"the burden falls to Respondentto prove byconvincing evidence that the discriminatees would havebeen terminated at a subsequent date for legitimate busi-ness reasons. Respondent currently employs about 25 to26 drivers using 13 tractors.The recorddoes not showthat thosedriverswere transferred to their current domi-cile from one of Respondent's closed domiciles. It is notthe GeneralCounsel's burden to show that he discrimin-atees would have been permitted to transfer to one of thesix current domiciles when Knoxville closed.Respondentfailed to show that any of its currentdrivershave notpreviously transferred from another domicile.other office in Greenville since it was closer, actually,to this loca-tion.Weisenburger also testified that he believed J. C. Gates told him in atelepone conversation that Gates could not work for Pacemakers-Because it would jepordize the case or something to that effect.Icredit the testimony of the discriminatees,including Gates,who alldenied that they were offered employment by Weisenburger.Their testi-mony in that regard was positive On the other hand Weisenburger ad-mitted that his recollection was not good.Moreover, even if I should credit Weisenburger's testimony,it is clearfrom the above quoted testimony that Weisenburger did not extend anoffer of employment. Weisenburger simply held out the hope of casual orpermanent employment 408DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDRespondent presently operates 13 tractors at 6 loca-tions; Indianapolis,Indiana(3 tractors);Nashville, Ten-nessee(2);Memphis,Tennessee(2); Syracuse,New York(2);Cleveland, Ohio (3);and Atlanta,Georgia (1). Aswas the case during 1981, teams of drivers are employedto operate Respondent's 13 tractors.Regarding the question of Respondent's obligation toreinstate the discriminatees in locations other than Knox-ville, the Board has traditionally ordered that type rein-statement in cases where it finds that an employer neednot return its business to the former location.See for ex-ampleGarwinCorp.,153 NLRB664 (1955),enfd.in part374 F.2d 295 (D.C. Cir.1967);BurroughsCorp.,214NLRB571 (1974).As shown below,Ifind that Respondent would haveclosed itsKnoxville domiciles at some time after 30March 1981 for legitimate business reasons.Nevertheless,that finding is speculative.It cannot be established withcertainty that Knoxville would have closed if in fact theKnoxvilledomicileshad existedwhen Respondentswitchedfrom TL to LTL operations.Correspondingly,itcannot be established with certainty that the discrimi-natees would not have been terminated when the Knox-ville domiciles closed for legitimate business reasons. Insituationsof thisnature it is the normal practice todecide in favor of the innocent party and against thewrongdoer.Here the discriminatees continueto suffersubstantialharm because of Respondent'sunlawfulaction.I find that the record does not show that the discrim-inateeswould have been terminated for economic rea-sons.Therefore,Respondent'smandate to reinstate all al-leged discriminatees continues regardless of Respondent'sobligation to reopen its Knoxville truck domicile.Is Respondent Obligated to Reopen its KnoxvilleTruck Domicile?In response to the above query, the Sixth Circuitagreed that Respondent has a right"tomove the domi-cile for legitimate business reason...." (Carrier Corp.v.NLRB,768 F.2d 778, 784 fn.5 (1985)).Therefore, Ishall apply the test inherent in the court's comment, i.e.,does the record prove that Respondent would have re-moved its Knoxville domicile at some point after March1981, for legitimate business reasons.Respondent argues that because of business factors itchanged froma TL (truckload)operationto an LTL(less than truckload)operation.The recordshows thatthe MotorCarrier Actof 1980 had a deregulation effecton the trucking industry.Because of that law more enti-tieswere able to qualify as interstate motor carriers.The evidence illustrates that from 1980, the number ofTL carrierssignificantly increased.TL carriersfrequent-ly operate with little more capital investment than theirtrucks because it is not necessary to have extensive ter-minal or distribution facilities.Because of added competi-tion as a result of more carriers, the TL rateshave de-creased since 1980.The record shows that truckload rates available toCarrier Corporation decreased from $1.37 per mile in1981, to$1.30 in 1982,to $1.28 in 1983,to $1.14 in 1984,up to $1.19 in 1985,and to $1.08 in 1986.However, the 1980 Motor Carrier Act did not have asimilar effecton LTL operations, LTL revenues havevaried from $2.97 per milein 1981, to $2.57 in 1982, to$3.27 in 1983,to $2.48 in 1984,to $2.23 in 1985, and to$2.66 in 1986.During the same period Respondent's operating costshave increased from a $1.15 per mile in 1981, to $1.21 in1982, to a $1.33 in 1983,to $1.37in 1984,down to a$1.34 in 1985,and to $1.36 in 1986.Respondent argues, and the above figures support, thatfrom 1983 the available rates for which it could use for-hireTL truckers,were less than its costs.Therefore,from that point in time,Respondent was unable to justifycontinuation of its TL operations.It simply costs more torun its own trucks than it would cost to pay outside TLoperators.In interoffice communications as early as 6 July 1981,Respondent recognizedthat CTS couldnot continue as aviable truckload operation.During July 1981 it was an-nounced thatCTS would increase its LTL operations by65 percent.Although LTLrates were also falling in July1981, there remained a wide range of profit opportunityin LTL operations(i.e.,verses the cost of$1.15 per mileat that time,LTL rateswere running about $2.97 permile.In 1981 Respondent decided thatits increased LTLoperations2 could be handled with 13 trucks.Respondentestablished through record evidence that it followed themost economical procedure to reduce its fleet from 22 to13 tractors by simply returning the 9 excess tractors astheir leases expired.Therefore,on 2 August 1981, 3truckswere turned in as their leases expired and Re-spondent's fleet was reduced to 19 tractors;on 24 August1982 the leases expired on 3 additional tractors and thefleet was reduced to 16; and on 20 November 1982 Re-spondent'sfleetwas finally reduced to 13 when theleases of 3 tractors expired.As it reduced its tractor fleet Respondent closed itstrucking domiciles in several cities.Manager Clyde Henniger testified that the six currentdomicilesof CTS wereselected due to their unique abili-ty to provide service to LTL assembly and distributionprograms.In selecting the six domiciles Henninger testi-fied that he also considered the volumeof LTL trafficgenerated in various cities including Knoxville and otherformer domiciles.The evidence shows that Carrier's distribution ware-houses are located in Syracuse,444,000 sq.ft.;Nashville,1049,000 sq. ft.;Memphis,666,000 sq. ft.; Indianapolis,Z4,000 sq. ft.; Tyler, 303,000 sq. ft.; City of Industry,303,000 sq. ft.; Little Rock, 101,000 sq. ft.;and Knox-ville, 75,000 sq.ft.In 1981 Respondent had distributioncenterwarehouses located in Syracuse, 707,000 sq. ft.;Nashville,1,074,000 sq.ft.;Memphis,666,000 sq.ft.;In-dianapolis,281,000 sq. ft.;City of Industry,333,000 sq.ft.;and Tyler,Texas, 214,000 sq. ft. Distribution pro-grams have been established by Respondent in Syracuse,2 Respondent's current operations function as LTL operations eventhough a portion of its business remains"truckload"The truckload oper-ations are primarily backhauls,used to provide some offset to the cost ofreturning the trucks to their originating terminal PACEMAKER DRIVER SERVICECleveland,Indianapolis,Memphis, and Atlanta plus twoon the west coast,Los Angeles and Oakland.Carrier'sassembly programs are located in Memphis,Nashville,Indianapolis,Cleveland,and Syracuse.As shown abovethe current domiciles of Respondent are located in Indi-anapolis(three trucks);Nashville(two);Memphis (two);Syracuse(two); Cleveland(three);and Atlanta (one).Additionally,the record shows that during 1981 and1982 when the decisions were being made to close theformer domiciles,Knoxville generated a low volume ofLTL shipments.In a selected 3-month period in 1981Knoxville generated significantlyfewer LTLshipmentsthan Tyler, Cincinnati,or Fort Wayne (267,529 as op-posed to 592,329, 1,766,772, and 4,895,027,respectively).During 3 months in 1983 Knoxville generated 300,512LTL shipments;Tyler,447,110;Cincinnati,1,481,098;Memphis,2,631,346;Indianapolis,4,697,788; and Syra-cuse,5,518,312.It is noteworthy that Respondent nolongerhas domicilesinTyler,Cincinnati,orFortWayne.On 10 February 1985, Respondent closed the last of itsformer domiciles,one in Springfield,Massachusetts.Before that it closed Mansfield,Ohio,on 1 May 1985;Cincinnati,Detriot,and Morrison,Tennessee,on 20 No-vember 1982;Tyler,Texas,on 1 May 1982;and FortWayne,Indiana, on 2 August 1981.Although Respondent moved its Knoxville domicile toCincinnati illegally on 30 March 1981,Iam convincedfrom the record,that factors that led to the close of theCincinnati domicile do not accurately indicate that theKnoxville domicile would have closed when Cincinnatiactually closed.Cincinnati closed when anticipated localbusiness failed to materialize.That factor was unique toCincinnati and would not have been present in Knox-ville.However,inview of the evidence showing theLTL shipments that were generated in Knoxville andelsewhere,and in particular in view of the evidence re-garding assembly and distribution programs,Ifind thatthe Knoxville domicile would have been closed for le-gitimate business reasons at some point on or before thedate Respondent closed its Springfield domicile,10 Feb-ruary 1985.In view of that finding I recommend thatRespondent should not be required to reopen its Knox-ville domicile.BackpayThe pleadings developed several issues relating to theamount of backpay.(a)Pension credits.The General Counsel amendedparagraph 8(a) of the backpay specification to allege:In addition to the amounts computed pursuant toparagraph 6 above,Respondent would have contin-ued payments to its pension plan on behalf of thediscriminatees,and Respondent is obligated to re-store the credits they would have earned towardtheirpensions absent the illegal discriminationagainst them.Respondent answered:409Respondent Carrier admits that it made regular pen-sion contributions on behalf of its employees withover one year service.Respondent Carrier deniesthe remaining allegations contained in Paragraph8(a).Respondent Carrier denies any backpay liabil-ity as the discharged employees failed to mitigatedamages by making reasonable and diligent searchesfor interim employment.Ifind belowthat the record evidence did not showthat the discriminatees"failed to mitigate the damages bymaking reasonable and diligent searches for interim em-ployment."In view of Respondent's answer and the record evi-dence,I find Respondent must make payments necessaryto restore all pension funds and credits lost by each ofthe four discriminatees during the period 30 March 1981through 31 December 1985, to the extent each discrimi-natee would have been entitled to pension contributionsifhe had continued working for Respondent after 30March 1981;and to continue those payments until Re-spondent's backpay obligation is terminated.(b)Vacation pay.Respondent contends that the Gener-alCounsel seeks vacationpay for dayswhen the dis-criminateeswould have worked and received regularpay. However,the General Counsel has shown that thebackpay computations contained in its backpay specifica-tions include weekly averages based on total quarterlyearnings and do not purport to include vacation pay forweeks the employees would have actually worked.I find that the General Counsel's inclusion of vacationpay in its backpay computation is appropriate.CentralFreight Lines,266 NLRB182 (1983).(c) Interim earnings.AlthoughRespondent contendedin its answer that the four discriminatees failed to makereasonable and diligent search for interim employment,the record failed to support Respondent's position.The entirebackpay period should be examined in con-siderationof "reasonable search."C-F Freight,276NLRB 481 fn. 3 (1985).The GeneralCounsel admitted in the backpay specifi-cation,that eachof the fourdiscriminatees accumulatedsubstantial interim earnings.Moreover,all four discrimi-natees were presented at the hearing here.When ques-tioned about search forwork, J. C. Gatesadequately ex-plained extensiveefforts tofindworkwhile traveling2500 miles.Respondent has the burden of showing that the dis-criminatees failed to seekwork,Highview,Inc.,250NLRB549 (1980);Sioux Falls Stock Yards Co.,236NLRB 543 (1978).Here the record does not show that any of the dis-criminatees failed to diligently seek work.(d) Interim earnings not reported.Respondent answeredabout all four discriminatees to the effect that the specifi-cation contained only a portion of each discriminatee'sgross interim earnings.Respondent's claim that the dis-criminatees had unreported earnings is rejected in viewof the absence of any supporting evidence.Respondentfailed to produce any evidence of interim earnings byany of the discriminatees other than those shown in thespecifications.Sioux Falls Stock Yards,supra. 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(e) Change in method of computing mileage.Respondentcontends drivers' mileage computations changed in 1985.The record shows only the following:Q. Mr. Weisenburger,there was a wage increasefor the Carrier employees sometime in 1985,is thatcorrect?A. Yes.Took a while.Q. Alright.Do you remember if the computationfor the mileage run, is the same after the increase in1985?MR. PROWELL:Objection,Your Honor, leading.JUDGE ROBERTSON:I'llpermit it.You mayanswer.A. I'm sorry,I didn't understand the question.Q. Do you recall if that increase,wage increase,also resulted in a different computation,or a differ-ent measure of mileage run by the employees? runon a differentd i ff e r e n t..A. If the pay miles were computed differently?Q. YesA.Okay, if I'm correct,itwas '85 that wechanged the mileage computation from a hub tohousehold movers guide.Q. Okay,will you please explain for the Judgewhat is a household mover's guide and what is ahubometer mile?A. Well, a hubometer is the mileage tracking in-strument on a truck that keeps an accurate track ofmiles and the household movers guide is a publishedbook that says the miles from point A to point Bare X amount miles.There's usually a variance be-cause-the household movers guide is based onstraight lines and it's usually lesser than hub miles.Respondent offered no evidence that the householdmovers guide resulted in actual changes in pay. Becausethe record failed to show that Respondent's 1985 changeinmileage computation"from a hub to householdmovers guide" specifically changed the backpay specifi-cations, I have no basis to recompute gross backpay.(f)Mileage allowancefor J.C.Gates.J.C. Gates testi-fied that he drove 2500 miles in search of work. Oncross-examinationGates supported his mileage estimateby citing various cities and employers he visited insearch of work.No evidence was offered that wouldrebut Gates'testimony.I find that Gates' testimony was credible,and his esti-mate reasonable.I shall award the claimed mileage at therate of 22.5 cents per mile.SeeEvans PlumbingCo., 278NLRB 67 (1986).(g)Did the discriminatees refuse employment with Pace-maker.As shown above Respondent alleged that Pace-maker Manager Joe Weisenburger made offers of em-ployment to the discriminatees after 30 March 1981. Icredit the denial of each of the discriminatees that Wei-senburger made such an offer. Moreover,evenWeisen-burger's testimony fails to illustrate that he actually of-fered employment to any of the discriminatees. (Seeabove.)Weisenburger,at best,simply held out the hope thatcasual or permanent work may be available. I find thatthe record shows that none of the discriminatees refusedan offer of employment from Pacemaker.(h) Gates medical and dental records.If the discrimina-tees had continued their employment they would havebeen covered by Pacemaker'smedical and dental insur-ance plans.J.C. Gates documented that he incurred thefollowing medical and dental expenses for which he wasnot compensated by insurance or other means:1981-$204($68 per quarter-three quarters)1982-$1280 ($302 per quarter)1983-$1736($434 per quarter)1984-$1024($256 per quarter)1985-$836 ($209 per quarter)I find that Respondent is obligated to reimburse Gatesfor those expenses.Plasterers Local 90 (Southern IllinoisBuilders),252 NLRB 750 (1980).(i)Health insurance premiums.DiscriminateeDonnieBales documented health premiums he paid while work-ingwith an interim employer.Had Bales continuedworking for the Respondent after 30 March 1981 thosepremiums would have been paid by the Employer.Therefore,Bales should be reimbursed from the premi-ums paid by himSioux Falls Stock Yards,supra.(j)Donnie Bales sick pay.In support of this contentionGeneral Counsel'sExhibit 2(g), page 6,shows that Baleswas paid $150 in sick pay during the billing week ending8November 1980. In view of Bales receipt of sick paywhile employed by Respondent,it is proper to awardsick leave pay.3(k)Holiday pay.The General Counsel's Exhibit 2(j)and (n)show that each discriminatee received holidaypay of $150.60 and $211.20 during the representative pe-riods.4It is proper to award prorated holiday pay on thebasis of established practice.ConclusionsTo theextent shown above, I conclude that the formu-las used in the amended backpay specifications were rea-sonable and appropriate and that the mathematical calcu-lations based on the formulas are accurate.As tothe discriminatees Jonah C.Gates, Hickman S.Ridley Jr.,Donnie Bales, and David Donaldson, Re-spondent'sbackpay/reinstatementobligationswereshown to be continuing and, to the extent backpay enti-tlement for Gates, Ridley, Bales, and Donaldson may bespecified for periods after 1985, I recommended that Ishall retain jurisdiction of this matter to properly consid-9 The General Counsel's computations set out in its brief indicate thatthe weekly figure of $11 11 may be incorrect It appears that the sick payfigure of$150 divided by 27 weeks(representative period)should be$5 55 rather than$11.11. If incorrect,theGeneral Counsel'sfiguresshould be corrected,as well as the resulting backpay entitlement figures.4The General Counsel's computations set out in its brief indicate thatthe weekly figures of$13 69 for Bales,Gates,and Ridley and$15.38 forDonaldson,may be incorrect. The brief shows that Bales,Gates, andRidley should receive a prorated share computed by dividing $316.80 by27 weeks,which would equal $11.73; and that Donaldson'sweekly enti-tlement should be arrived at by dividing$1680 by 24 weeks, for a totalof $13.20 If incorrect the General Counsel's figures should be correctedas well as the resulting backpay entitlement. 411er appropriate specifications which the General Counsel[Recommended Order omitted from publication.]may submit in the future.55As shown above, the backpayentitlementfor the period before andafter 31 December 1985 includes payment of appropriate amounts intothe pension funds for Gates, Ridley,Bales,and DonaldsonAPPENDIX123456Yr./Qtr.Gross BackpayNet Backpay7HICKMAN,S RIDLEY JR.1981/2$8,38000000$8,3801981/38,491000$1,515$1,5156,9761981/48,7570004,0564,0564,7011982/18,7570$33702,4172,0806,6771982/28,757033706,0025,6653,0921982/38,757033706,0025,6653,0921982/48,757033706,0025,6653,0921983/18,757033702,8622,5256,2321983/28,757033707,1326,7951,9621983/38,757033707,1326,7951,9621983/48,757033707,1326,7951,9621984/18,757033706,3736,0362,7211984/28,757033706,3736,0362,7211984/38,757033706,3736,0362,7211984/48,757033706,3736,0362,7211985/18,757033706,3095,9722,7851985/28,757033706,3095,9722,7851985/38,757$9133706,3095,9722,8761985/49,2859135706,3095,9523,434Total$70,8921981/2$8,429$680JONAH C. GATES$28100$8,4971981/38,541680281$ 512$2318,3781981/48,80968002,5482,5486,3291982/18,809302$33905,1964,8574,2541982/28,80930233905,1964,8574,2541982/38,80930233905,1964,8574,2541982/48,80930233905,1964,8574,2541983/18,80943433905,9145,5753,6681983/28,80943433905,7405,4013,8421983/38,80943433905,7405,4013,8421983/48,80943433905,7405,4013,8421984/18,80925633905,5825,2433,8221984/28,80925633905,5825,2433,8221984/38,80925633905,5825,2433,8221984/48,80925633905,5825,2433,8221985/18,80920933905,6525,3133,7051985/28,80920933905,6525,3133,7051985/38,80920933905,6525,3133,7051985/49,34720936005,6525,2924,264Total$86,081HealthInsuranceClaims orPremiumsVacation PayExpensesInterimEarningsNet InterimEarnings 412DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD1234Yr.1Qtr.Gross BackpayHealthInsuranceClaimsorPremiums5VacationPayExpensesInterim Earnings67Net InterimEarningsNet BackpayDONNIE BALES1981/2$6,777000$1,921$1,921$4,8561981/36,8670001,9211,9214,9461981/47,081$156001,9211,9215,3161982/17,081156$27206,0275,7551,4821982/27,08115627206,0275,7551,4821982/37,08115627206,0275,7551,4821982/47,08115627206,0275,7551,4821983/17,08115627206,5196,2479901983/27,08115627206,5196,2479901983/37,08115627206,5196,2479901983/47,08115627206,5196,2479901984/17,08115627207,0836,8114261984/27,08115627207,0836,8114261984/37,08115627207,0836,8114261984/47,08115627207,0836,8114261985/17,08116827206,8166,5447051985/27,08116827206,8166,5447051985/37,08116827206,8166,5447051985/47,48122827206,8166,5281,181Total$30,0061981/2$7,19600DAVID DONALDSON0$1,969$1,969$5,2271981/37,2930004,1254,1253,1681981/47,5270003,5163,5164,0111982/17,5270$2890007,5271982/27,52702890007,5271982/37,527028902,8912,6924,8351982/47,527028902,8912,6924,8351983/17,527028904,2113,9223,6051983/27,527028904,2113,9223,6051983/37,527028904,2113,9223,6051983/47,527028904,2113,9223,6051984/17,527028904,4764,1873,3401984/27,527028904,4764,1873,3401984/37,527028904,4764,1873,3401984/47,527028904,4764,1873,3401985/17,527028904,8404,5512,9761985/27,527028904,8404,5512,9761985/37,527028904,8404,5512,9761985/47,943030604,8404,5343,409Total$77,247